               Case 2:21-cv-00471-TSZ Document 5 Filed 04/09/21 Page 1 of 3



 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
            NAZAR Y. ANDRIENKO; and
 8          EKATERINA M. ABRAMOVA,

 9                               Plaintiffs,               C21-471 TSZ

10                 v.                                      MINUTE ORDER
                                                           REGARDING
11          CYNTHIA MUNITA, et al.,                        JOINT STATUS REPORT

12                               Defendants.

13
            The following Minute Order is made by direction of the Court, the Honorable
14
     Thomas S. Zilly, United States District Judge:
15
            THIS MATTER comes before the Court upon a complaint in the nature of
16
     mandamus concerning N-400 applications for naturalization. Having reviewed the
17
     complaint in this matter, the Court concludes that this proceeding is exempt from the
18
     initial disclosure requirements of Fed. R. Civ. P. 26(a)(1)(A) and the initial conference
19
     requirements of Fed. R. Civ. P. 26(f). See Fed. R. Civ. P. 26(a)(1)(B)(i).
20
            To facilitate entry of an appropriate scheduling order in this matter, and pursuant
21
     to Fed. R. Civ. P. 16 and Local Rule CR 16, counsel are directed to confer and to file a
22

23

     MINUTE ORDER REGARDING JOINT STATUS REPORT - 1
                 Case 2:21-cv-00471-TSZ Document 5 Filed 04/09/21 Page 2 of 3



 1 JOINT STATUS REPORT on or before July 2, 2021. The conference among counsel

 2 shall be by direct and personal communication, whether via face-to-face meeting or

 3 telephonic conference. The Joint Status Report must contain the following information

 4 by corresponding paragraph numbers:

 5          1.      A concise statement of the positions of the parties concerning the relief

 6 requested in the complaint.

 7          2.      A summary of the procedural posture of the case and/or the status of the

 8 proceedings before the federal agency at issue, including whether final agency action has

 9 occurred or is expected to occur in the near future.

10          3.      A proposed deadline for filing of the administrative record.

11          4.      A proposed deadline for filing of dispositive motions.

12          5.      An indication whether trial will be required in this matter and, if so, an

13 indication (i) when the matter will be ready for trial; (ii) whether such trial will be jury or

14 non-jury; and (iii) how long such trial is anticipated to take.

15          6.      An indication whether the parties agree that a full-time Magistrate Judge

16 may conduct all proceedings, including trial and the entry of judgment, under 28 U.S.C.

17 § 636(c) and Local Rule MJR 13. The Magistrate Judge who will be assigned the case is

18 the Honorable Brian A. Tsuchida. Agreement in the Joint Status Report will constitute

19 the parties’ consent to referral of the case to the assigned Magistrate Judge.

20          7.      An indication whether any party wishes a scheduling conference before a

21 scheduling order is entered in this case. If the parties are unable to agree on any part of

22

23

     MINUTE ORDER REGARDING JOINT STATUS REPORT - 2
              Case 2:21-cv-00471-TSZ Document 5 Filed 04/09/21 Page 3 of 3



 1 the Joint Status Report, they may answer in separate paragraphs. No separate reports

 2 are to be filed.

 3         The time for filing the Joint Status Report may be extended only by court order.

 4 Any request for extension should be made by telephone to chambers. If the parties wish

 5 to have a status conference with the Court at any time during the pendency of this action,

 6 they should contact chambers. Finally, if this matter is resolved by further agency action

 7 or settled, the parties shall immediately notify chambers. Chambers may be reached at

 8 206-370-8830.

 9         This Minute Order is issued at the outset of the case, and a copy is sent by the

10 Clerk to counsel for Plaintiffs and any Defendants who have appeared. Plaintiffs’

11 counsel is directed to serve copies of this Minute Order on all parties who appear after

12 this Minute Order is filed, within fourteen (14) days of receipt of service of each

13 appearance. Plaintiffs’ counsel will be responsible for starting the communications

14 needed to comply with this Minute Order.

15         Failure by any party to fully comply with this Minute Order may result in the

16 imposition of sanctions, including dismissal of the case.

17         IT IS SO ORDERED.

18         Dated this 9th day of April, 2021.

19
                                                     William M. McCool
20                                                   Clerk

21                                                   s/Gail Glass
                                                     Deputy Clerk
22

23

     MINUTE ORDER REGARDING JOINT STATUS REPORT - 3
